DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	2.	The Applicants submitted claim amendments on 1/26/2021 in response to the office action mailed on 8/26/2020.  The status of the claims is as follows.

Declaration Under 1.132
	3.	The inventor John Charles Forrest submitted a declaration dated 3/28/2019.  Mr. Forrest attested that recycled motor oil is a specific defined item that is from diesel and gasoline engine lubrication waste.  Mr. Forrest attested that the Perez-Cordova compositions use of recycled oils is not equivalent to a used motor.  Furthermore the oils of Perez-Cordova does not contain detergents in their generic recycled oils.  The declaration is persuasive and the rejection is withdrawn.


Claim Rejections - 35 USC § 102
4.	Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (US 2015/0315454 A1) to Perez-Cordova (hereinafter Perez-Cordova).
	The above noted rejection is hereby withdrawn.

s 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (US 2015/0315454 A1) to Perez-Cordova (hereinafter Perez-Cordova).
	The above noted rejection is hereby maintained.

Claim Rejections - 35 USC § 103
6.	Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2015/0315454 A1) to Perez-Cordova (hereinafter Perez-Cordova).
	The above noted rejection is hereby withdrawn.

7.	Claims 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2015/0315454 A1) to Perez-Cordova (hereinafter Perez-Cordova).
The above noted rejection is hereby maintained.

Allowable Subject Matter
8.	Claims 1-9 are allowed.

9.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach the use of a drilling fluid using recycled motor oil having the limitation of a detergent as found in recycled diesel and gasoline engine lubricants.

Response to Arguments
10.	Applicant's arguments filed 1/26/2021 have been fully considered but they are not persuasive for claims 10-20.  The arguments and declaration of Mr. Forrest in combination with the amendments of 1/126/2021 were persuasive to overcome the 102/103 rejections of claims 1-9.  However the rejection of claims 10-20 are maintained because they fail to contain the amendment of detergent of claim 1.  Applicants may submit an AF amendment under the AFCP to amend claims 10-20 to allow the remaining claims.  Office cites (US 2012/0108472 A1) to WU that teaches the additive to fluids of a HDPE polymer blend containing 6% residual motor oil, but is silent regarding voltage stability of a drilling fluid.   

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

12.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262.  The examiner can normally be reached on M-F 9-5.

14.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

15.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

16.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766